EXECUTION

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“First Amendment”) is entered into as of November 30, 2009, among QUEST RESOURCE
CORPORATION, a Nevada corporation (the “Borrower”), the Guarantors listed on the
signature pages hereto, ROYAL BANK OF CANADA, as Administrative Agent and
Collateral Agent for the Lenders parties to the hereinafter defined Credit
Agreement (in such capacities, the “Administrative Agent” and “Collateral
Agent,” respectively), and as the Lender.

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 11, 2009 among Borrower, the Administrative Agent, the Collateral
Agent and the Lender (as amended, the “Credit Agreement”). Unless otherwise
defined in this First Amendment, capitalized terms used herein shall have the
meaning set forth in the Credit Agreement; all section, exhibit and schedule
references herein are to sections, exhibits and schedules in the Credit
Agreement; and all paragraph references herein are to paragraphs in this First
Amendment.

RECITALS

The Borrower, Administrative Agent and Lender desire to, among other things,
enter into this First Amendment to amend certain provisions of the Credit
Agreement.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1. Amendments. Effective as of the First Amendment Effective Date
(hereinafter defined), the Credit Agreement is amended as follows:

 

1.1

Definitions. Section 1.01 of the Credit Agreement is amended as follows:

 

(a)

The following definitions are amended in their entirety to read as follows:

“Agreement means this Second Amended and Restated Credit Agreement as amended by
the First Amendment to Credit Agreement.”

(b)       The following definitions are inserted alphabetically into Section
1.01 of the Credit Agreement:

“First Amendment Effective Date means November 30, 2009.”

“First Amendment to Credit Agreement means that certain First Amendment to
Second Amended and Restated Credit Agreement dated as of November 30, 2009,
among the Borrower, Royal Bank of Canada, as Administrative Agent, Collateral
Agent and as the Lender.”

 

1

First Amendment to Quest

Resource Corporation

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

1.2       Section 8.01(o). Section 8.01(o) of the Credit Agreement is amended in
its entirety to read as follows:

"(o) Recombination Agreement. Failure of the Borrower by January 15, 2010 to (i)
file with the SEC in connection with the Recombination a Joint Proxy Statement
and Prospectus, (ii) deliver to the Administrative Agent evidence that the
Recombination has been agreed to by the requisite lenders party to (A) that
certain Amended and Restated Credit Agreement dated as of November 15, 2007, as
amended, among Quest Cherokee, LLC, as borrower, Quest Energy Partners, L.P., as
a guarantor, Royal Bank of Canada, as administrative agent and collateral agent,
KeyBank National Association, as documentation agent, and the lenders party
thereto, (B) that certain Second Lien Senior Term Loan Agreement dated July 11,
2008, as amended, among Quest Cherokee, LLC, as borrower, Quest Energy Partners,
L.P., as a guarantor, Royal Bank of Canada, as administrative agent and
collateral agent, KeyBank National Association, as syndication agent, Sociètè
Gènèrale, as documentation agent, and the lenders party thereto, and (C) that
certain Amended and Restated Credit Agreement dated November 1, 2007, as
amended, among Quest Midstream Partners, L.P. and Bluestem Pipeline, LLC, as
borrowers, Royal Bank of Canada, as administrative agent and collateral agent,
and the lenders party thereto; and (iii) deliver to the Administrative Agent
satisfactory evidence that the board of directors or other governing body of
each of Borrower, Quest Energy Partners, L.P., Quest Cherokee, LLC, Quest
Midstream Partners, L.P. and Bluestem Pipeline, LLC have approved the terms of
any amendments, restatements or new credit facilities to renew, rearrange or
replace this Agreement and the credit facilities described in clauses (A), (B)
and (C) above."

Paragraph 2.  Effective Date. This First Amendment shall not become effective
until the date (such date, the “First Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

(a)       this First Amendment, executed by the Borrower, the Guarantors, the
Administrative Agent and the Lender;

(b)       fees and expenses required to be paid pursuant to Paragraph 5 of this
First Amendment, to the extent invoiced prior to the First Amendment Effective
Date; and

(c)       such other assurances, certificates, documents and consents as the
Administrative Agent may require.

Paragraph 3.  Acknowledgment and Ratification. The Borrower and the Guarantors
each (i) consent to the agreements in this First Amendment and (ii) agree and
acknowledge that the execution, delivery, and performance of this First
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of the Borrower or any Guarantor under the Loan
Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.

Paragraph 4.  Representations. The Borrower and the Guarantors each represent
and warrant to the Administrative Agent and the Lender that as of the First
Amendment Effective Date and after giving effect to the waivers and amendments
set forth in this First Amendment (a) all representations and warranties in the
Loan Documents are true and correct in all material respects as though made on
the date hereof, except to the extent that any of them speak to a different
specific date, and (b) no Default or Event of Default exists.

 

2

First Amendment to Quest

Resource Corporation

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

Paragraph 5.  Expenses. The Borrower shall pay on demand all reasonable costs,
fees, and expenses paid or incurred by the Administrative Agent incident to this
First Amendment, including, without limitation, Attorney Costs in connection
with the negotiation, preparation, delivery, and execution of this First
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.

Paragraph 6.  Miscellaneous. This First Amendment is a “Loan Document” referred
to in the Credit Agreement. The provisions relating to Loan Documents in Article
X of the Credit Agreement are incorporated in this First Amendment by reference.
Unless stated otherwise (i) the singular number includes the plural and vice
versa and words of any gender include each other gender, in each case, as
appropriate, (ii) headings and captions may not be construed in interpreting
provisions, (iii) this First Amendment must be construed, and its performance
enforced, under New York law and applicable federal law, and (iv) if any part of
this First Amendment is for any reason found to be unenforceable, all other
portions of it nevertheless remain enforceable.

Paragraph 7.  ENTIRE AGREEMENT. THIS FIRST AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Paragraph 8.  Parties. This First Amendment binds and inures to the benefit of
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent and
the Lender, and their respective successors and assigns.

Paragraph 9.  Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this First Amendment.

Paragraph 10.   Release. As additional consideration for the execution, delivery
and performance of this First Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent and the Lender to enter into this
First Amendment, the Borrower warrants and represents to the Administrative
Agent, the Collateral Agent and the Lender that no facts, events, statuses or
conditions exist or have existed which, either now or with the passage of time
or giving of notice, or both, constitute or will constitute a basis for any
claim or cause of action against the Administrative Agent, the Collateral Agent
and the Lender or any defense to (i) the payment of Obligations under the Term
Notes and/or the Loan Documents, or (ii) the performance of any of its
obligations with respect to the Term Notes and/or the Loan Documents. In the
event any such facts, events, statuses or conditions exist or have existed,
Borrower unconditionally and irrevocably hereby RELEASES, RELINQUISHES and
forever DISCHARGES Administrative Agent, the Collateral Agent and the Lender, as
well as their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, of and from any and all claims,
demands, actions and causes of action of any and every kind or character, past
or present, which Borrower may have against any of them or their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual

 

3

First Amendment to Quest

Resource Corporation

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

relations, tortious interference with corporate governance or prospective
business advantage, breach of contract, deceptive trade practices, libel,
slander or conspiracy, but in each case only to the extent permitted by
applicable Law.

Paragraph 11.   Execution in Counterparts. This First Amendment may be executed
in any number of counterparts (and by different parties hereto in different
counterparts), each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this First
Amendment by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this First Amendment.

The parties hereto have executed this First Amendment in multiple counterparts
to be effective as of the First Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

 

4

First Amendment to Quest

Resource Corporation

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the First Amendment Effective Date.

 

 

BORROWER:

 

 

 

 

 

QUEST RESOURCE CORPORATION,

 

 

as Borrower

 

 

 

 

 

 

 

 

By:

/s/ David Lawler

 

 

 

David Lawler

 

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

 

 

The undersigned, as the Guarantors referred to in the Credit Agreement, as
amended by this First Amendment, hereby consent to this First Amendment and
hereby confirm and agree that (i) the Loan Documents (which specifically
includes the Guaranty executed by each Guarantor and each Security Agreement and
Mortgage executed by each Guarantor) in effect on the date hereof to which each
are a party are, and shall continue to be, in full force and effect and are
hereby confirmed and ratified in all respects except that, upon the
effectiveness of, and on and after the First Amendment Effective Date, all
references in such Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended by this First Amendment, and (ii) such Loan Documents
consisting of Guaranties, Security Agreements, Mortgages, and assignments and
all of the collateral described therein do, and shall continue to, secure the
payment by the Borrower of the Obligations under the Credit Agreement.

 

 

GUARANTORS:

 

 

 

 

 

QUEST OIL & GAS, LLC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ David Lawler

 

 

 

David Lawler

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

QUEST ENERGY SERVICE, LLC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ David Lawler

 

 

 

David Lawler

 

 

 

President

 

 

 

Signature Page 1

First Amendment to Quest

Resource Corporation

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 

QUEST EASTERN RESOURCE, LLC,

 

 

as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ David Lawler

 

 

 

David Lawler

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

QUEST MERGERSUB, INC.

 

 

as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ David Lawler

 

 

 

David Lawler

 

 

 

President

 

 

 

 

 

 

Signature Page 2

First Amendment to Quest

Resource Corporation

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Susan Khokher

 

 

Name:

Susan Khokher

 

 

Title:

Manager, Agency

 

 

 

 

 

 

 

 

 

Signature Page 3

First Amendment to Quest

Resource Corporation

Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 

L/C ISSUER AND LENDER:

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

and L/C Issuer

 

 

 

 

 

 

 

 

By:

/s/ Leslie P. Vowell

 

 

Name:

Leslie P. Vowell

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

Signature Page 4

First Amendment to Quest

Resource Corporation

Second Amended and Restated Credit Agreement

 



 